       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

Tracy Hunter,
                     Plaintiff
vs.                                          Case No. 1:20-cv-701

GC Services, LP,
                     Defendant

                   COMPLAINT AND DEMAND FOR JURY TRIAL

                                 NATURE OF ACTION

       1.     Plaintiff Tracy Hunter (“Plaintiff”) brings this action against Defendant GC

Services, LP (“Defendant”) pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.

                        JURISDICTION, STANDING, AND VENUE

       2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

       3.     Plaintiff has Article III standing to bring this action, as it seeks to redress

conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress

has made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well

positioned to identify intangible harms that meet minimum Article III requirements,” and

thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries

that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S.

                                             1
         Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 2 of 9




555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL

3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA,

Congress determined, the ‘[e]xisting laws and procedures for redressing these injuries are

inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

         4.   Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where

the acts and transactions giving rise to Plaintiff’s action occurred in this district, where

Plaintiff resides in this district, and where Defendant transacts business in this district.

                 THE FAIR DEBT COLLECTION PRACTICES ACT

         5.   Congress enacted the FDCPA to “eliminate abusive debt collection

practices, to ensure that debt collectors who abstain from such practices are not

competitively disadvantaged, and to promote consistent state action to protect

consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

577 (2010) (citing 15 U.S.C. § 1692(e)).

         6.   To protect consumers and ensure compliance by debt collectors, “the

FDCPA is a strict liability statute.” Johnson v. Riddle, 305 F.3d 1107, 1122 (10th Cir.

2002).

         7.   The FDCPA is a “remedial statute,” and so “should be construed liberally

in favor of the consumer.” Riddle, 305 F.3d at 1117.




                                               2
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 3 of 9




       8.     “A single violation of the FDCPA is sufficient to state a claim.” Soren v.

Equable Ascent Fin., LLC, No. 2:12-CV-00038, 2012 WL 2317362, at *2 (D. Utah June

18, 2012) (citing Taylor v. Perrin, 103 F.3d 1232, 1238 (5th Cir.1997)). “Plaintiffs who

prove a violation of the FDCPA are entitled to statutory damages irrespective of the

ability to prove actual damages.” Id.

       9.     Whether a collection letter violates the FDCPA is assessed under the least

sophisticated consumer standard. “[T]he courts consider ‘how the least sophisticated

consumer—one not having the astuteness of a ‘Philadelphia lawyer’ or even the

sophistication of the average, everyday, common consumer—understands the notice he or

she receives.” Kalebaugh v. Berman & Rabin, P.A., 43 F. Supp. 3d 1215, 1220 (D. Kan.

2014) (quoting Ferree v. Marianos, 129 F.3d 130, 1997 WL 687693, at *1 (10th Cir.

Nov. 3, 1997); see also Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993) (“The

basic purpose of the ‘least-sophisticated consumer’ standard is to ensure that the FDCPA

protects all consumers, the gullible as well as the shrewd.”).

                                        PARTIES

       10.    Plaintiff is a natural person who at all relevant times resided in the State of

New Mexico, County of McKinley, and City of Tohatchi.

       11.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                             3
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 4 of 9




       12.      Defendant is an entity who at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

defined by 15 U.S.C. § 1692a(5).

       13.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                               FACTUAL ALLEGATIONS

       14.      Plaintiff is a natural person allegedly obligated to pay a debt.

       15.      Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred

primarily for personal, family, or household purposes—namely, personal student loans

(the “Debt”).

       16.      Defendant uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of any debts.

       17.      Defendant regularly collects or attempts to collect, directly or indirectly,

debts owed or due, or asserted to be owed or due, another.

       18.      On or around November 8, 2019, in connection with the collection of the

Debt, Defendant telephoned Plaintiff and left the following voicemail message:

       This is Mr. Hill calling from GC Services. I need for Tracy Hunter to return
       my call at 866-218-7374. When returning the call you want to use the
       reference number. The reference number is X as in Xavier, E as in Edward,
       45702. Please give us a call back using that reference number so I can
       further assist you. Thank you.

       19.      Plaintiff received and listened to Defendant’s November 8, 2019 voicemail.



                                               4
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 5 of 9




       20.    Defendant’s November 8, 2019 voicemail was its initial communication

with Plaintiff in respect to the Debt.

       21.    Defendant’s November 8, 2019 voicemail failed to disclose that that it was

attempting to collect a debt and that any information obtained will be used for that

purpose.

       22.    Defendant also failed to provide Plaintiff with the notices required by 15

U.S.C. § 1692g(a) in its initial communication or in writing within five days thereafter.

       23.    On or around November 20, 2019, December 2, 2019, and January 6, 2020,

in connection with the collection of the Debt, Defendant telephoned Plaintiff and left

substantially similar voicemail messages.

                                   COUNT I
                         VIOLATION OF 15 U.S.C. § 1692g(a)

       24.    Plaintiff repeats and re-alleges each factual allegation above.

       25.    A key provision of the FDCPA is § 1692g, which requires a debt collector

to send, within five days of its initial communication with a consumer, a written notice

which provides information regarding the debt and informs the consumer of his or her

right to dispute the validity of the debt, and/or request the name and address of the

original creditor, within 30 days of receipt of the notice. See 15 U.S.C. § 1692g(a).

       26.    Congress adopted “the debt validation provisions of section 1692g” to

guarantee that consumers would receive “adequate notice” of their rights under the




                                             5
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 6 of 9




FDCPA. Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (citing Miller v.

Payco–General Am. Credits, Inc., 943 F.2d 482, 484 (4th Cir. 1991)).

       27.      This validation requirement is a “significant feature” of the law that aimed

to “eliminate the recurring problem of debt collectors dunning the wrong person or

attempting to collect debts which the consumer has already paid.” See Hernandez v.

Williams, Zinman & Parham PC, 829 F.3d 1068, 1070 (9th Cir. 2016) (citing S. Rep. No.

95-382, at 4 (1977)).

       28.      Defendant violated 15 U.S.C. § 1692g(a) by failing to provide Plaintiff with

the notices required by 15 U.S.C. § 1692g(a), either in the initial communication with

Plaintiff, or in writing within five days thereafter.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1692g(a);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                by law; and

             f) Awarding such other and further relief as the Court may deem proper.



                                               6
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 7 of 9




                                  COUNT II
                        VIOLATION OF 15 U.S.C. § 1692e(11)

       29.    Plaintiff repeats and re-alleges each factual allegation above.

       30.    The FDCPA creates a broad, flexible prohibition against the use of

misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §

1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir.

2002) (citing legislative history reference to the FDCPA’s general prohibitions which

“will enable the courts, where appropriate, to proscribe other improper conduct which is

not specifically addressed”).

       31.    The FDCPA “provides a non-exhaustive list of conduct that is a violation of

§ 1692e, including: ‘The failure to disclose in the initial . . . communication with the

consumer . . . that the debt collector is attempting to collect a debt and that any

information obtained will be used for that purpose.’” Moritz v. Daniel N. Gordon, P.C.,

895 F. Supp. 2d 1097, 1106 (W.D. Wash. 2012) (citing 15 U.S.C. § 1692e(11)).

       32.    A voicemail from a debt collector soliciting a return call is a

communication, which must contain the disclosures required by 15 U.S.C. § 1692e(11).

Hart v. Credit Control, LLC, 871 F.3d 1255, 1257-58 (11th Cir. 2017).

       33.    Defendant violated 15 U.S.C. § 1692e(11) by failing to disclose in its initial

communication with Plaintiff that the communication was an attempt to collect a debt

and any information obtained would be used for that purpose.




                                             7
       Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 8 of 9




      34.      Defendant violated 15 U.S.C. § 1692e(11) by failing to disclose in

subsequent communications that the communication was from a debt collector.

      WHEREFORE, Plaintiff prays for relief and judgment, as follows:

            a) Adjudging that Defendant violated 15 U.S.C. § 1692e(11);

            b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

               1692k(a)(2)(A), in the amount of $1,000.00;

            c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

            d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

               action pursuant to 15 U.S.C. § 1692k(a)(3);

            e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

               by law; and

            f) Awarding such other and further relief as the Court may deem just and

               proper.

                                     TRIAL BY JURY

      35.      Plaintiff is entitled to and hereby demands a trial by jury.

Dated: July 14, 2020
                                         Respectfully Submitted,

                                         s/ Russell S. Thompson, IV
                                         Russell S. Thompson, IV
                                         Thompson Consumer Law Group, PC
                                         5235 E. Southern Ave., D106-618
                                         Mesa, AZ 85206
                                         Telephone: (602) 388-8898
                                         Facsimile: (866) 317-2674


                                               8
Case 1:20-cv-00701-LF-GBW Document 1 Filed 07/14/20 Page 9 of 9




                          rthompson@ThompsonConsumerLaw.com
                          Attorney for Plaintiff




                               9
